Citation Nr: 1045256	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  04-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 24, 
1984 to January 24, 1988.  He was also in service from January 
25, 1984 to April 7, 1989, but this period of service has been 
characterized as under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A Board 
hearing at the local RO was held in December 2007.

In September 2008, the Board remanded the issue for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has a bilateral foot disability that is causally or 
etiologically related to service.  


CONCLUSION OF LAW

A bilateral foot disability was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the claim is resolved in the Veteran's favor, compliance 
with the VCAA is moot.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis, including spondylosis, and degenerative joint 
disease, if the disability is manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Facts

Service treatment records show that on entrance examination in 
November 1983, the examiner noted the Veteran had asymptomatic 
first degree pes planus.  The February 1987 periodic service 
examination shows he had mild pes planus.  Service treatment 
records dated in August 1988, although from the time period 
during which the Veteran is barred from benefits, do show that he 
had painful bilateral bunions on his feet for one to two years.  
The records also indicate distinct flat feet.  

Private medical records in April 2002, document the Veteran's 
complaints of pain and numbness in his feet, which began in 
service.  The Veteran indicated that he had an occasional callous 
on the plantar medial aspect of the left heel.  The impression 
was capsulitis of the first metatarsophalangeal joint and 
numbness secondary to hypertrophied medical eminence.  

VA treatment records from 2003 to 2009, show multiple diagnoses, 
to include bilateral hallux valgus, bunions, osteoarthritic 
changes of first toes of both feet, pes planus and hyperhidrosis.  
X-ray report in June 2003, shows bilateral hallux valgus 
deformity.  X-ray evidence in March 2004, shows moderate hallux 
deformity with large distal first metatarsal head and bursitis, 
minimal osteoarthritic changes of the first toes of both feet, 
and mild pes planus.  The records also show that in 2004 and 2005 
the Veteran had a bunionectomy on his right foot and in 2005 he 
had a bunionectomy on his left foot.  The Veteran had painful 
hardware removed from his left foot in September 2005 and from 
his right foot in May 2006.  

In December 20007, the Veteran testified that during service he 
had pain and calluses on his feet and was diagnosed with flat 
feet.  

On VA examination in May 2009, the examiner noted that in 2001 
the Veteran had a gunshot wound to his right buttock, required 
surgery for a right femur fracture and afterwards was diagnosed 
with lumbar disk disease.  The examiner provided diagnoses of 
chronic strain in both feet and bilateral pes planus.  The 
examiner concluded that a determination of whether the Veteran's 
current bilateral foot disability is related to his military or 
related to the pain that developed from the lumbar disk disease 
is too speculative.  
      
A VHA opinion rendered by a podiatrist and dated in April 2010 is 
of record.  The examiner noted that on entrance examination, 
asymptomatic pes planus was noted, which is an anatomical 
deformity.  He concluded that the medical history and clinical 
data do not indicate that a bilateral foot disability preexisted 
service and the post-service bilateral foot disability, to 
include bunion deformity, would have occurred regardless the time 
in service.  

A VHA opinion from a neurologist in May 2010, concluded that the 
Veteran's bilateral foot disability, to include pes planus, is 
not related to the nonservice-connected low back disability 
because there is no mechanical compromise of cord or roots on 
lumbar MRI.  

A third VHA opinion, dated in August 2010, is associated with the 
file.  After reviewing the claims folder, the examiner determined 
that there was no significant foot pathology at the time of entry 
into service as the interview and enlistment physical showed no 
foot problems or pathology.  He concluded that the bilateral foot 
disability was not significant at the time of entry into service 
and developed during the Veteran's service between 1984 and 1988.  
The examiner noted that mild pes planus was indicated on 
examination in February 1987 and the Veteran subsequently 
developed bunions.  He pointed out that in August 1988, service 
treatment records show the Veteran had bilateral painful bunions 
on his feet for one to two years.  The examiner opined that 
capsule loosening, arthritis changes, progressive malalignment, 
and development of the bunions would have proceeded over at least 
several years.  

Analysis

The evidence of record conclusively shows that the Veteran did 
not have preexisting bilateral foot disability at the time of 
entry into active duty service.  As for the etiology of the 
Veteran's current bilateral foot disability, the evidence of 
record addressing causation consists of the VA opinion in May 
2009; the VHA opinions in April 2010, May 2010, and August 2010; 
and the Veteran's contentions.  The VA opinion in May 2009 was 
speculative and the examiner was unable to address the etiology 
of the bilateral foot disability.  In April 2010, the VHA 
examiner, a podiatrist, concluded that the bilateral foot 
disability, to include bunion deformity, would have occurred 
regardless the time in service.  In May 2010, the VHA examiner, a 
neurologist, determined that the Veteran's bilateral foot 
disability was not related to the nonservice-connected low back 
disability.  Moreover, another VHA examiner in August 2010, was 
of the opinion that the Veteran's bilateral foot disability 
developed between 1984 and 1988.  Thus the evidence shows a 
causal relationship between the Veteran's period of honorable 
service from January 24, 1984 to January 24, 1988.  Therefore, in 
giving the veteran the benefit of the doubt, the Board finds that 
service connection for a bilateral foot disability is warranted.


ORDER

Service connection for a bilateral foot disability is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


